         Case 1:21-cv-04795-LAP Document 38 Filed 07/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE LEVINSON et al.,

                      Plaintiffs,
                                                21 Civ. 4795 (LAP)
               -against-
                                                        ORDER
CITIBANK N.A.,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The hearing scheduled for July 27, 2021 at 2 p.m. will be

held in Courtroom 12A of the Daniel Patrick Moynihan Courthouse,

500 Pearl Street, New York, New York 10007.          Members of the public

also may dial in using the following listen-only teleconference

line: (877) 402-9753, Code: 6545179.

SO ORDERED.

Dated:       New York, New York
             July 26, 2021
                                          ____________________________
                                          LORETTA A. PRESKA
                                          Senior United States District Judge




                                      1
